Case 2:19-cv-04341-SVW-AFM Document 38 Filed 12/20/19 Page 1 of 3 Page ID #:363




   1     CENTER FOR DISABILITY ACCESS
         Chris Carson, Esq., SBN 280048
   2     Raymond Ballister Jr., Esq., SBN 111282
         Phyl Grace, Esq., SBN 171771
   3     Dennis Price, Esq., SBN 279082
         Jennifer McAllister, Esq., SBN 283440
   4     8033 Linda Vista Road, Suite 200
         San Diego, CA 92111
   5     (858) 375-7385; (888) 422-5191 fax
         jenniferm@potterhandy.com
   6     Attorneys for Plaintiff
   7
   8
   9
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11     Brian Whitaker,                          Case: 2:19-CV-04341-SVW-AFM
  12
  13                 Plaintiff,
  14         v.
         Marylee C. Reeder, in individual         DISCOVERY MATTER
  15     and representative capacity as trustee
  16     of the Marylee C. Reeder Living
         Trust;                                   Plaintiff’s Response in
  17     Il Fornaio (America) Corporation,        Opposition to Defendants’
         a Delaware Corporation; and Does 1-      Application for Ex Parte Order
  18     10;                                      Shortening Time on Motion to
  19               Defendants.                    Compel Plaintiff Brian Whitaker
                                                  to Appear for Deposition
  20
  21
  22
  23
              Defendants Marylee C. Reeder and Il Fornaio Corporation have filed a
  24
       Motion to Compel Plaintiff Brian Whitaker to appear for deposition, in
  25
       conjunction with an ex parte application to shorten time on the motion to
  26
       compel. First, Defendants’ motion to compel is superfluous. Plaintiff has
  27
       agreed to appear for deposition on January 14, a date on which the parties
  28




                                             1

       Opposition to Ex Parte Application             Case: 2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 38 Filed 12/20/19 Page 2 of 3 Page ID #:364




   1   reached mutually, and which Defendants subsequently noticed. Defendants’
   2   Exhibit F. Second, Defendants have filed the motion to compel without
   3   meeting and conferring with Plaintiff as required under Local Rules 7-3 and
   4   37-1. Finally, Defendants have filed an ex parte application without providing
   5   adequate notice to Plaintiff as required under Local Rule 7-19.
   6            Defense counsel Ara Sahelian cites Local Rule 37-3, which disallows
   7   discovery motions to be heard ex parte “absent a showing of irreparable injury
   8   or prejudice not attributable to the lack of diligence of the moving party.”
   9   Docket 34-4. Mr. Sahelian argues that conducting Plaintiff’s deposition on
  10
       January 14 will subject his clients to irreparable injury, thus exempting them
  11
       from Rule 37-3’s bar on ex parte discovery motions. Even assuming arguendo
  12
       that Mr. Sahelian’s interpretation of Rule 37-3 is correct, he has failed to show
  13
       that he provided proper notice of the ex parte application as required by Local
  14
       Rule 7-19.1.1 He states in Paragraph 9 of his declaration that he “attempted to
  15
       meet and confer with Ms. Gunderson and/or Ms. MacAllister [sic] concerning
  16
       this motion, but was unable to obtain a response in time to prepare a joint
  17
       statement as required under Local Rule 37-2.2.” Docket 34-2. However, his
  18
       exhibits do not reflect any attempt to contact Ms. Gunderson or Ms.
  19
       McAllister regarding either this specific motion to compel or this specific ex
  20
       parte application. Further, he has provided no additional documentation that
  21
       would reflect such attempts to contact Plaintiff’s counsel.
  22
                Defendants are seeking to compel a deposition for which Plaintiff has
  23
       already agreed to appear, which Defendants have already noticed, and to
  24
       which Plaintiff does not object to the notice. Having committed to a deposition
  25
  26
                1
                  L.R. 7-19.1 Notice of Application. It shall be the duty of the attorney so applying (a) to make
  27   reasonable, good faith efforts orally to advise counsel for all other parties, if known, of the date and substance
       of the proposed ex parte application and (b) to advise the Court in writing and under oath of efforts to contact
  28   other counsel and whether any other counsel, after such advice, opposes the application.




                                                               2

       Opposition to Ex Parte Application                                   Case: 2:19-CV-04341-SVW-AFM
Case 2:19-cv-04341-SVW-AFM Document 38 Filed 12/20/19 Page 3 of 3 Page ID #:365




   1   date, Defendants now seek the Court’s intervention on both a superfluous
   2   motion and an insufficiently-noticed ex parte application. Plaintiff therefore
   3   requests that the Court deny both Defendants’ Motion to Compel and Ex Parte
   4   Application.
   5
   6
       Respectfully,
   7
   8
       Dated: December 20, 2019             CENTER FOR DISABILITY ACCESS
   9
  10
  11                                        By: /s/ Jennifer A. McAllister
                                                Jennifer A. McAllister
  12                                           Attorneys for Plaintiff
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                               3

       Opposition to Ex Parte Application               Case: 2:19-CV-04341-SVW-AFM
